

Exhibit 10.1
 
[merrilllynchlogox1x1.jpg]
August 14, 2007
 


VIA OVERNIGHT COURIER AND
FACSIMILE - 301-944-6700


MiddleBrook Pharmaceuticals, Inc.
20425 Seneca Meadows Parkway
Germantown, MD 20876
Attn: Mr. Robert Low


Re: Merrill Lynch Capital - MiddleBrook


Mr. Low:
 
Reference is made to that certain Credit and Security Agreement dated June 30,
2006 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”) between MIDDLEBROOK PHARMACEUTICALS, INC., f/k/a Advancis
Pharmaceutical Corporation (“Borrower”), and MERRILL LYNCH CAPITAL, a division
of Merrill Lynch Business Financial Services Inc., individually as a lender and
as agent (“Merrill Lynch”). All capitalized terms used herein and not defined
herein shall have the meaning ascribed to such terms in the Credit Agreement.
 
Pursuant to the Credit Agreement and the other Financing Documents, Borrower is
required to abide by certain agreements, covenants and warranties, all as
required by Merrill Lynch in consideration for making the Revolving Loans and as
more particularly set forth in the Credit Agreement. Borrower has requested
Merrill Lynch’s consent for certain actions, which if made without Merrill
Lynch’s consent, would be a violation of the Credit Agreement and an Event of
Default thereunder.
 
Borrower has requested that Merrill Lynch agree that the financial covenant
contained in Section 6.1 of the Credit Agreement (Revenue/Invoiced Products)
shall not be tested for the fiscal quarter ending September 30, 2007 (it being
understood that any failure to comply with such covenants for such quarter shall
not cause or result in any Default or Event of Default) (the “Consent Item”).


Borrower represents and warrants to Merrill Lynch that: (a) after giving effect
to this Letter Agreement, no Default or Event of Default has occurred and is
continuing, and (b) all of the terms and conditions of the Credit Agreement and
other Financing Documents are hereby ratified and confirmed and continue
unchanged and in full force and effect. Borrower hereby confirms and agrees that
all security interests and liens granted to Merrill Lynch on behalf of Lenders
continue to be perfected, first priority liens and remain in full force and
effect and shall continue to secure the Obligations. All Collateral remains free
and clear of any liens other than liens in favor of Merrill Lynch or otherwise
permitted under the Credit Agreement.

4

--------------------------------------------------------------------------------


As a condition to the effectiveness of this letter agreement, Borrowers shall
pay to Merrill Lynch a non-refundable waiver fee (“Consent Fee”) in an amount
equal to Twenty Thousand Dollars ($20,000.00), which Consent Fee shall be fully
earned upon the execution by Merrill Lynch of this letter agreement and such
Consent Fee shall be due and payable in immediately available funds.


In reliance upon Borrower’s confirmation of the above representations and
warranties and upon (i) Borrower’s delivery of a fully executed original of this
letter agreement and (ii) payment in full of the Consent Fee, Merrill Lynch
hereby consents to the Consent Item. Such consent shall in no way constitute a
waiver or consent of any Default or Event of Default which may occur or have
occurred but which is not specifically referenced as a “Consent Item” nor shall
it obligate Merrill Lynch to provide any further waiver or consent of any
Default or Event of Default (whether similar or dissimilar, including any
subsequent Events of Default resulting from a failure to comply with Section 6.1
of the Credit Agreement).


Without limiting in any manner any of the indemnification provisions set forth
in the Credit Agreement, Borrower hereby indemnifies and agrees to defend and
hold harmless Merrill Lynch and its partners, officers, agents and employees
from and against any liability, loss, cost, expense (including reasonable
attorneys’ fees and expenses for both in-house and outside counsel), claim,
damage, suit, action or proceeding ever suffered or incurred by Merrill Lynch or
in which Merrill Lynch may ever be or become involved (whether as a party,
witness or otherwise) arising out of, resulting from or in any way relating to
the Consent Item, which indemnification shall survive the payment in full of the
Obligations and the termination of the Credit Agreement.


Borrower, voluntarily, knowingly, unconditionally and irrevocably, with specific
and express intent, for and on behalf of itself and its agents, attorneys,
heirs, successors, and assigns (collectively the “Releasing Parties”), does
hereby fully and completely release, acquit and forever discharge each of
Merrill Lynch and its partners, officers, directors, employees, agents,
affiliates, representatives, successors and assigns (the “Released Parties”) of
and from any and all actions, causes of action, suits, debts, disputes, damages,
claims, obligations, liabilities, costs, expenses and demands of any kind
whatsoever, at law or in equity, whether matured or unmatured, liquidated or
unliquidated, vested or contingent, choate or inchoate, known or unknown that
the Releasing Parties (or any of them) has against the Released Parties or any
of them (whether directly or indirectly). Borrower acknowledges that the
foregoing release is a material inducement to Merrill Lynch’s decision to
consent and has been relied upon by Merrill Lynch in consenting to the Consent
Item contemplated hereunder.


Borrower shall be responsible for the payment of all reasonable fees of Merrill
Lynch’s counsel incurred in connection with the preparation of this letter
agreement.


Please acknowledge your receipt of this letter and your agreement with the terms
set forth herein by signing below where indicated, and forward an execution copy
to me via facsimile and overnight courier.  

5

--------------------------------------------------------------------------------



Nothing in this letter agreement shall be deemed to modify, amend or supplement
anything contained in the Credit Agreement and the other Financing Documents, or
be deemed to be a consent to any action by Borrower, or waiver of any default
under the Credit Agreement, except as expressly and specifically stated herein.
This letter may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one the same agreement. Delivery of an executed counterpart of
this letter by facsimile shall be equally as effective as delivery of an
original executed counterpart by this letter.

  Very truly yours,              
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., as Administrative Agent and a Lender
 
   
   
  By:     /s/ Maurice Amsellem   Name:
  Maurice Amsellem
  Title:   Vice President

 
 

 Acknowledged and Agreed:     MIDDLEBROOK PHARMACEUTICALS, INC.         By: /s/
Robert C. Low Name: Robert C. Low Title: Vice President, Finance and CFO

 
6

--------------------------------------------------------------------------------

